I114th CONGRESS2d SessionH. R. 6057IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Ms. Kaptur introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit contributions and expenditures by multicandidate political committees controlled by foreign-owned corporations, and for other purposes. 
1.Short titleThis Act may be cited as the Ethics in Foreign Lobbying Act of 2016. 2.Prohibition of contributions and expenditures by multicandidate political committees or separate segregated funds sponsored by foreign-controlled corporations and associationsTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section: 
 
325.Prohibition of contributions and expenditures by multicandidate political committees sponsored by foreign-controlled corporations and associations 
(a)Notwithstanding any other provision of law— (1)no multicandidate political committee or separate segregated fund of a foreign-controlled corporation may make any contribution or expenditure with respect to an election for Federal office; and 
(2)no multicandidate political committee or separate segregated fund of a trade organization, membership organization, cooperative, or corporation without capital stock may make any contribution or expenditure with respect to an election for Federal office if 50 percent or more of the operating fund of the trade organization, membership organization, cooperative, or corporation without capital stock is supplied by foreign-controlled corporations or foreign nationals. (b)The Commission shall— 
(1)require each multicandidate political committee or separate segregated fund of a corporation to include in the statement of organization of the multicandidate political committee or separate segregated fund a statement (to be updated annually and at any time when the percentage goes above or below 50 percent) of the percentage of ownership interest in the corporation that is controlled by persons other than citizens or nationals of the United States; (2)require each trade association, membership organization, cooperative, or corporation without capital stock to include in its statement of organization of the multicandidate political committee or separate segregated fund (and update annually) the percentage of its operating fund that is derived from foreign-owned corporations and foreign nationals; and 
(3)take such action as may be necessary to enforce subsection (a). (c)The Commission shall maintain a list of the identity of the multicandidate political committees or separate segregated funds that file reports under subsection (b), including a statement of the amounts and percentage reported by such multicandidate political committees or separate segregated funds. 
(d)As used in this section— (1)the term foreign-owned corporation means a corporation at least 50 percent of the ownership interest of which is controlled by persons other than citizens or nationals of the United States; 
(2)the term multicandidate political committee has the meaning given that term in section 315(a)(4); (3)the term separate segregated fund means a separate segregated fund referred to in section 316(b)(2)(C); and 
(4)the term foreign national has the meaning given that term in section 319.. 3.Prohibition of certain election-related activities of foreign nationalsSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended by adding at the end the following new subsection: 
 
(c)A foreign national shall not direct, dictate, control, or directly or indirectly participate in the decisionmaking process of any person, such as a corporation, labor organization, or political committee, with regard to such person’s Federal or non-Federal election-related activities, such as decisions concerning the making of contributions or expenditures in connection with elections for any local, State, or Federal office or decisions concerning the administration of a political committee.. 4.Establishment of a clearinghouse of political activities information within the Federal Election Commission (a)EstablishmentThere shall be established within the Federal Election Commission a clearinghouse of public information regarding the political activities of foreign principals and agents of foreign principals. The information comprising this clearinghouse shall include only the following: 
(1)All registrations and reports filed pursuant to the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) during the preceding 5-year period. (2)All registrations and reports filed pursuant to the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.), during the preceding 5-year period. 
(3)The listings of public hearings, hearing witnesses, and witness affiliations printed in the Congressional Record during the preceding 5-year period. (4)Public information disclosed pursuant to the rules of the Senate or the House of Representatives regarding honoraria, the receipt of gifts, travel, and earned and unearned income. 
(5)All reports filed pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App.) during the preceding 5-year period. (6)All public information filed with the Federal Election Commission pursuant to the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) during the preceding 5-year period. 
(b)Disclosure of Other Information ProhibitedThe disclosure by the clearinghouse, or any officer or employee thereof, of any information other than that set forth in subsection (a) is prohibited, except as otherwise provided by law. (c)Director of Clearinghouse (1)The clearinghouse shall have a Director, who shall administer and manage the responsibilities and all activities of the clearinghouse. 
(2)The Director shall be appointed by the Federal Election Commission. (3)The period of the Director’s term of service shall be determined by the Commission, but may not exceed 5 years. 
(4)No individual appointed to serve a term as the Director may serve for an additional term. (d)Ensuring Sufficient Staff and Other ResourcesThe Commission shall ensure that the Director has sufficient resources, including staff, to carry out the Director’s duties and responsibilities under this Act. 
(e)Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to conduct the activities of the clearinghouse. 5.Duties and responsibilities of the Director of the clearinghouse (a)In GeneralIt shall be the duty of the Director of the clearinghouse established under section 4— 
(1)to develop a filing, coding, and cross-indexing system to carry out the purposes of this Act (which shall include an index of all persons identified in the reports, registrations, and other information comprising the clearinghouse); (2)notwithstanding any other provision of law, to make copies of registrations, reports, and other information comprising the clearinghouse available for public inspection and copying, beginning not later than 30 days after the information is first available to the public, and to permit copying of any such registration, report, or other information by hand or by copying machine or, at the request of any person, to furnish a copy of any such registration, report, or other information upon payment of the cost of making and furnishing such copy, except that no information contained in such registration or report and no such other information shall be sold or used by any person for the purpose of soliciting contributions or for any profit-making purpose; 
(3)to compile and summarize, for each calendar quarter, the information contained in such registrations, reports, and other information comprising the clearinghouse in a manner which facilitates the disclosure of political activities, including, but not limited to, information on— (A)political activities pertaining to issues before the Congress and issues before the executive branch; and 
(B)the political activities of individuals, organizations, foreign principals, and agents of foreign principals who share an economic, business, or other common interest; (4)to make the information compiled and summarized under paragraph (3) available to the public within 30 days after the close of each calendar quarter, and to publish such information in the Federal Register at the earliest practicable opportunity; 
(5)not later than 150 days after the date of the enactment of this Act and at any time thereafter, to prescribe, in consultation with the Comptroller General, such rules, regulations, and forms, in conformity with the provisions of chapter 5 of title 5, United States Code, as are necessary to carry out the provisions of section 4 and this section in the most effective and efficient manner; and (6)at the request of any Member of the Senate or Member of the House of Representatives, to prepare and submit to such Member a study or report relating to the political activities of any person and consisting only of the information in the registrations, reports, and other information comprising the clearinghouse. 
(b)DefinitionsAs used in this section— (1)the terms foreign principal and agent of a foreign principal have the meanings given those terms in section 1 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611); 
(2)the term issue before the Congress means the total of all matters, both substantive and procedural, relating to— (A)any pending or proposed bill, resolution, report, nomination, treaty, hearing, investigation, or other similar matter in either the Senate or the House of Representatives or any committee or office of the Congress; or 
(B)any pending action by a Member, officer, or employee of the Congress to affect, or attempt to affect, any action or proposed action by any officer or employee of the executive branch; (3)the term issue before the executive branch means the total of all matters, both substantive and procedural, relating to any pending action by any executive agency, or by any officer or employee of the executive branch, concerning— 
(A)any pending or proposed rule, rule of practice, adjudication, regulation, determination, hearing, investigation, contract, grant, license, negotiation, or the appointment of officers and employees, other than appointments in the competitive service; or (B)any issue before the Congress; and 
(4)the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 6.Penalties for disclosureAny person who discloses information in violation of section 4(b), and any person who sells or uses information for the purpose of soliciting contributions or for any profit-making purpose in violation of section 5(a)(2), shall be imprisoned for a period of not more than 1 year, or fined under title 18, United States Code, or both. 
7.Amendments to the Foreign Agents Registration Act of 1938 
(a)Quarterly ReportsSection 2(b) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 612(b)), is amended in the first sentence by striking , within thirty days and all that follows through preceding six months’ period and inserting the following: on January 31, April 30, July 31, and October 31 of each year, file with the Attorney General a supplement thereto on a form prescribed by the Attorney General, which shall set forth regarding the three-month periods ending the previous December 31, March 31, June 30, and September 30, respectively, or if a lesser period, the period since the initial filing,. (b)Exemption for Legal RepresentationSection 3(g) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613(g)) is amended by adding at the end the following: A person may be exempt under this subsection only upon filing with the Attorney General a request for such exemption.. 
(c)Civil PenaltiesSection 8 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 618) is amended by adding at the end the following:  (i) (1)Any person who is determined, after notice and opportunity for an administrative hearing— 
(A)to have failed to file a registration statement under section 2(a) or a supplement thereto under section 2(b), (B)to have omitted a material fact required to be stated therein, or 
(C)to have made a false statement with respect to such a material fact,shall be required to pay a civil penalty in an amount not less than $2,000 or more than $5,000 for each violation committed. In determining the amount of the penalty, the Attorney General shall give due consideration to the nature and duration of the violation. (2) (A)In conducting investigations and hearings under paragraph (1), administrative law judges may, if necessary, compel by subpoena the attendance of witnesses and the production of evidence at any designated place or hearing. 
(B)In the case of contumacy or refusal to obey a subpoena lawfully issued under this paragraph and, upon application by the Attorney General, an appropriate district court of the United States may issue an order requiring compliance with such subpoena and any failure to obey such order may be punished by such court as contempt thereof.. 